Elliott, J.
The complaint of the appellees seeks a decree quieting title to real estate, and the single objection urged by the appellants against it, is that it does not sufficiently show that a claim of title is asserted by them. This contention can not prevail. There is a general allegation that the defendants assert an unfounded title, and this allegation is sufficient. Otis v. De Boer, 116 Ind. 531; Johnson v. Taylor, 106 Ind. 89; Rausch v. Trustees, etc., 107 Ind. 1; Conger v. Miller, 104 Ind. 592; Woodworth v. Zimmerman, 92 Ind. 349; Marot v. Germania, etc., Ass’n, 54 Ind. 37.
We have no doubt that under our system of procedure an owner of land is entitled to have his title freed from any and all claims asserted against it. He has a right to remove from' his title any claims that may embarrass the sale of his land or interfere with its enjoyment. Our court has adopted the' rule sanctioned by Mr. Pomeroy, and under that rule unfounded claims which cloud the title, no matter what their character or what the manner of their assertion, may be removed by a decree quieting the title. Bishop v. Moorman, 98 Ind. 1 (49 Am. Rep. 731); Otis v. Gregory, 111 Ind. 504; Scobey v. Walker, 114 Ind. 254; Fitzmaurice v. Mosier, 116 Ind. 363 (367).
This is the just and reasonable rule, for there is neither propriety nor justice in permitting a defendant to wrongfully assert title to the property, and yet deny the owner a right *473to settle the question of title because the assertion is not made in a particular mode.
Filed June 24, 1890.
The judgment is clearly right upon the merits, and is affirmed.